EXHIBIT 10.3




[NAME & ADDRESS]                 [DATE]


Re:    Notice of Grant for Performance Stock Unit Award


Dear ___________________:


In accordance with the terms and conditions of the Regions Financial Corporation
2015 Long Term Incentive Plan (the “Plan”) and the attached Performance Stock
Unit Award Agreement (the “Award Agreement”), you have been granted a
Performance Stock Unit Award over a target number of shares of Stock as outlined
below (the “Target Grant”). Capitalized terms not defined in this Notice of
Grant are defined in the Plan or the Award Agreement. This document is the
Notice of Grant referred to in the Award Agreement and is a part of the Award
Agreement.


Granted To:            ____________________
Grant Date:            ____________________
Performance Vesting Period:    ____________________ ending ____________________
Service Vesting Period:        ____________________ ending ____________________
Target Grant:            ____________________


Subject to the terms and conditions of the Plan, the Award Agreement and this
Notice of Grant, your satisfaction of the Service Vesting Period requirements
and the Company’s achievement of the Performance Goals during the Performance
Vesting Period (____________________ through ____________________), you may be
entitled to a certain number of shares of Stock based on a percentage of the
Target Grant as determined below, with the maximum award equal to _____% of the
Target Grant. The number of shares of Stock to be delivered under this Award
will be based upon the Company’s performance using the following performance
criteria, as certified by the Committee:


(i)
the Company’s growth in diluted earnings per common share from continuing
operations (“Diluted EPS Growth”); and



(ii)
the Company’s return on average tangible common stockholders’ equity, which is
defined as net income from continuing operations available to common
shareholders divided by average tangible common shareholders’ equity, with
average tangible common shareholders’ equity equal to average stockholders’
equity less the sum of (a) average intangible assets, net of their related
average deferred tax liability and (b) average preferred stock (“ROATCE”).



Both Diluted EPS Growth and ROATCE will be measured on (1) an absolute basis and
(2) a relative basis as compared to a peer group, in accordance with the
matrices on the attached Schedule A (the “Performance Goals”). Diluted EPS
Growth and ROATCE each will be weighted _____% in determining payout of this
Award. In order to be eligible to receive the number of shares of Stock
determined in accordance with the foregoing, you must remain employed with the
Company or one of its Subsidiaries through the end of the Service Vesting
Period, except as otherwise provided in the Award Agreement.


By your signature below, you acknowledge and agree that this Award is granted
under and governed by the terms and conditions of the Plan, the Award Agreement
and this Notice of Grant.


Please sign one copy of this Notice of Grant and return it to Executive
Compensation in the enclosed, pre-addressed interoffice envelope.


______________________________________________________________________________________________________
Signature                                Date


PLEASE KEEP A COPY FOR YOUR RECORDS

























--------------------------------------------------------------------------------

EXHIBIT 10.3


PERSONAL & CONFIDENTIAL


PERFORMANCE STOCK UNIT AWARD AGREEMENT
Under the
REGIONS FINANCIAL CORPORATION
2015 LONG TERM INCENTIVE PLAN
______________________________________________________________________________________________________


You have been granted an award of Performance Stock Units (the “Award”) under
the Regions Financial Corporation 2015 Long Term Incentive Plan (the “Plan”),
the terms and conditions of which are incorporated in this document by
reference. This document sets forth certain terms of your Award and constitutes
the Award Agreement required by the Plan. You should retain it for future
reference. The Plan, the Notice of Grant, which is a part of this Award
Agreement, and the Plan prospectus also describe certain provisions applicable
to your Award. Copies of these documents are available through Solium
Shareworks, the online equity compensation management system used by Regions. If
you do not have access to a personal computer and would like hard copies of the
documents, please contact Executive Compensation at (205) 820-2355. Capitalized
terms not defined in this Award Agreement are references to defined terms in the
Plan or the Notice of Grant. In the event of any conflict or inconsistency among
the provisions in this Award Agreement, the Notice of Grant or the Plan, the
terms and conditions of this Award Agreement will control.


The Grant Date of your Award, the date on which your Award vests and the vesting
conditions for your Award are set forth in the attached Notice of Grant. The
number of Performance Stock Units (“PSUs”) referenced in the Notice of Grant is
the target number of PSUs subject to this grant (“Target Grant”). The number of
shares of Stock payable under this Award is contingent upon the extent to which
the Performance Goals specified in the Notice of Grant are determined to be
achieved. Except as otherwise specified herein, at the end of the Performance
Vesting Period and the Service Vesting Period specified in the Notice of Grant
(the “Performance Period”), the Committee will certify the level of achievement
of the Performance Goals and determine the number of shares of Stock, if any,
payable to you under this Award. In order to receive such shares of Stock, you
must be employed by Regions or one of its Subsidiaries through the end of the
Performance Period (except as provided below). On such date, the number of
shares of Stock payable under this Award, if any, will be issued and released to
you.


During the Performance Period, the PSUs will be accounted for by the Company in
a bookkeeping account. Since this Award constitutes a grant of PSUs, there are
no voting rights applicable to this Award. All ordinary cash dividends (as
determined by the Committee in its sole discretion) that would have been paid
upon shares of Stock underlying the PSUs (based on maximum achievement of the
Performance Goals) will be accumulated, deemed reinvested in shares of Stock
based on the then current value of a share of Stock and paid at the time and
based on the actual number of shares of Stock that are paid out under this Award
(the “Dividend Equivalents”).


Upon vesting of the PSUs and any Dividend Equivalents, you may elect to satisfy
any federal tax withholding requirements in whole or in part by reducing the
number of shares of Stock that would otherwise be issued to you, to the extent
and in the manner allowed by the Plan.


If, prior to delivery of shares of Stock under this Award, any of the following
events occur, this Award will be treated as described below:


•
If your employment terminates due to your death, then as soon as practicable
following your death, the Performance Period and any other trading restrictions
imposed upon your Award will lapse (unless prohibited by applicable laws, rules
or regulations), and shares of Stock equivalent to the Target Grant will be
issued to your estate.



•
If your employment terminates due to your Disability, then the Award will
continue to vest in accordance with its terms and you will be entitled to
receive the number of shares of Stock, if any, at the end of the Performance
Period that you otherwise would have received (i.e., based on actual achievement
of the Performance Goals) had your employment continued through the date of
delivery of such Stock. In the event your employment terminates due to your
Disability and your death occurs prior to the end of the Performance Period,
then as soon as practicable following your death, the Performance Period and any
other trading restrictions imposed upon your Award will lapse (unless prohibited
by applicable laws, rules or regulations), and shares of Stock equivalent to the
Target Grant under this Award will be issued to your estate.



•
If any time on or after November 30th of the year during which the Award is
granted, you terminate your employment due to retirement (on or after age 65 or
on or after you attain age 55 with 10 years of service), then the Award will
continue to vest in accordance with its terms and you will be entitled to
receive the number of shares of Stock, if any, at the end






--------------------------------------------------------------------------------

EXHIBIT 10.3


of the Performance Period that you otherwise would have received (i.e., based on
actual achievement of the Performance Goals) had your employment continued
through the date of delivery of such Stock.


•
If the Company terminates your employment without Cause, then the Award will
continue to vest in accordance with its terms and you will be entitled to
receive the number of shares of Stock, if any, at the end of the Performance
Period that you otherwise would have received (i.e., based on actual achievement
of the Performance Goals) had your employment continued through the payment
date, which amount will be pro-rated for the portion of the Performance Period
between the Grant Date and the date your employment terminated.



•
Notwithstanding anything in the Plan to the contrary, in the event of a Change
in Control, the Award will convert to a Restricted Stock Unit over the number of
shares of Stock underlying the Target Grant, which Restricted Stock Unit will
vest and become payable in accordance with the service-based vesting conditions
in the Notice of Grant, provided you are still employed by the Company as of
such payment date. Notwithstanding the foregoing, if your employment is
terminated by the Company without Cause or by you for Good Reason, in each case,
within the twenty-four (24) month period following the Change in Control, such
Restricted Stock Units will immediately vest and become payable.



•
If your employment terminates during the Performance Period for any reason other
than those listed above, your Award will be forfeited as of your termination
date.



Notwithstanding anything herein to the contrary, if this Award is determined to
be “deferred compensation,” becomes payable upon your “separation from service”
and you are a “specified employee” at the time of such “separation from service”
(as defined in Section 409A of the Code), your Award will be paid to you within
thirty (30) days following the expiration of six months after you “separate from
service,” as determined in accordance with Section 409A of the Code.


Any amounts paid or payable or shares of Stock delivered or deliverable under
this Award are subject to clawback and/or forfeiture in accordance with the
terms of Applicable Law and the Company’s Compensation Recoupment Policy (or any
successor policy thereto), in each case, as in effect from time to time.


By signing the attached Notice of Grant, you acknowledge that you accept this
Award on the terms and conditions set forth in this Award Agreement, the Notice
of Grant and the Plan, and you further acknowledge and agree as follows: (1) 
this Award Agreement, the Notice of Grant and the Plan set forth the entire
agreement between you and Regions relating to the subject matter of this
document and supersede and replace all prior agreements and understandings with
respect to such subject matter; (2) you and Regions have made no agreements,
representations or warranties relating to the subject matter of this Award
Agreement which are not set forth herein; (3) no provision of this Award
Agreement may be amended, modified or waived unless such amendment, modification
or waiver is authorized by the Committee and is agreed to in writing signed by
an authorized officer of Regions; and (4) this Award Agreement is binding on
Regions’ successors and assigns. You also agree that Regions, the Board and the
Committee, in their oversight and conduct of the business and affairs of
Regions, may in good faith cause Regions to act or fail to act in a manner that
prevents this Award from vesting. This Award Agreement is not intended to and
will not be interpreted to impose any liability upon Regions, the Board, the
Committee or any officer, agent or associate of Regions for any forfeiture of
this Award that results from such action or omission.


I congratulate you on your Award and thank you for your continued service to
Regions!


REGIONS FINANCIAL CORPORATION


/s/ Grayson Hall


Name:    Grayson Hall
Title:    Chairman, President and Chief Executive Officer





